Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heater”, “heater having an internal chamber” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  “a heating chamber heating chamber”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eser; Erten (US 20110275196 A1) as demonstrated by Bosch; William Frederick (US 7802539 B2). Eser teaches a source assembly (Figure 2-Applicant’s 100; Figure 1-3) for a lateral-type vacuum deposition apparatus (PVD; [0026]), the source assembly (Figure 2-Applicant’s 100; Figure 1-3) comprising: a heater (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4) having an internal chamber (218+250; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of a selected shape; a source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) positioned within the internal chamber (218+250; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of the heater (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4), the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) having a selected shape that corresponds to the shape of the internal chamber (218+250; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of the heater (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4); and a nozzle (236; Figure 2-Applicant’s 130; Figure 4) extending from the heater (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4), the nozzle (236; Figure 2-Applicant’s 130; Figure 4) exhausting the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) vaporized by the heater (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4) wherein the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a crystallized source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant), as claimed by claim 1. With respect to Applicant’s “source block”, Applicant’s specification at [0069] states in part “the crystallized source block may be produced by heating powders and melting the powders from a solid phase s to a liquid phase (L) (S810), and by cooling or crystallizing the liquid phase product to convert from the liquid phase (L) back to the solid phase s (S820). This process is similar to a glass production process.”. Eser also teaches sintered ceramics made from graphite, boron nitride, and silicon carbide. Bosch discusses arriving at crystalized reactor parts from sintered ceramic powders. See at least column 4; lines 27-41. However, Applicant’s claim requirement of “source block” is a claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of chemcials to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Eser further teaches:
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1, wherein the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) has a visible light transmittance greater than or equal to about 10%, as claimed by claim 2. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1, wherein the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is made of an organic material of a layer of an electroluminescence device, as claimed by claim 3. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1, wherein the selected shape includes a rectangular parallelepiped shape, as claimed by claim 4
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1 wherein the heater (244+246; Figure 2-not shown by Applicants-Assumed to be Applicant’s 110-111+112; Figure 4) further comprises: a heating source (244; Figure 2-Applicant’s 112; Figure 4); and a crucible (246; Figure 2-Applicant’s 111; Figure 4), wherein the internal chamber (218+250; Figure 2-Assumed to be Applicant’s 110-111+112; Figure 4) of the selected shape is the interior of the crucible (246; Figure 2-Applicant’s 111; Figure 4), as claimed by claim 5
A source assembly (Figure 2-Applicant’s 100; Figure 1-3) for a lateral-type vacuum deposition apparatus, the source assembly (Figure 2-Applicant’s 100; Figure 1-3) comprising: a source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) having a selected shape; a heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) for heating and vaporizing the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant), the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) housing the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant); and a nozzle (236; Figure 2-Applicant’s 130; Figure 4) on the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) for exhausting a source of the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) vaporized by the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), wherein the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a crystallized source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant), as claimed by claim 6. Applicant’s specification at [0069] states in part “the crystallized source block may be produced by heating powders and melting the powders from a solid phase s to a liquid phase (L) (S810), and by cooling or crystallizing the liquid phase product to convert from the liquid phase (L) back to the solid phase s (S820). This process is similar to a glass production process.”. Eser also teaches sintered ceramics made from graphite, boron nitride, and silicon carbide. Bosch discusses arriving at crystalized reactor parts from sintered ceramic powders. See at least column 4; lines 27-41.
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) includes a source material (214; Figure 2) for forming at least one of an electron transport layer, a light emission layer, a hole transport layer of the electroluminescence device, as claimed by claim 7. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) has both spaced side walls (side walls between 240,238; Figure 2) and a bottom (238; Figure 2) coupled to the walls, wherein the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is inserted into a space defined by the side walls (side walls between 240,238; Figure 2) and the bottom (238; Figure 2), as claimed by claim 8
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 8, wherein the nozzle (236; Figure 2-Applicant’s 130; Figure 4) is coupled to a top portion (240; Figure 2) of each of the side walls (side walls between 240,238; Figure 2) of the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), as claimed by claim 9
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein the selected shape includes a rectangular parallelepiped shape, as claimed by claim 12
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 1, wherein the crystallized source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is produced by melting a powder state source material (214; Figure 2) to a liquid and then cooling the liquid to convert it to crystallized material, as claimed by claim 21. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein the crystallized source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is produced by melting a powder state source material (214; Figure 2) to a liquid and then cooling the liquid to convert it to crystallized material, as claimed by claim 22. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 15, 16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eser; Erten (US 20110275196 A1) and Bosch; William Frederick (US 7802539 B2) in view of Ono; Yuji et al. (US 20120031339 A1). Eser is discussed above. Eser further teaches a lateral-type vacuum deposition apparatus comprising: a vacuum chamber for accommodating therein a substrate (226; not shown; [0008]); a source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) having a selected shape; and a source assembly (Figure 2-Applicant’s 100; Figure 1-3), wherein the source assembly (Figure 2-Applicant’s 100; Figure 1-3) is configured for supplying a vaporized source to the substrate (226; not shown; [0008]), wherein the source assembly (Figure 2-Applicant’s 100; Figure 1-3) houses the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant)-, and wherein the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a crystallized source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) – claim 13
Eser further teaches:
The lateral-type vacuum deposition apparatus of claim 13, wherein the source assembly (Figure 2-Applicant’s 100; Figure 1-3) includes: heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) for housing the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and for heating and vaporizing the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant); and a nozzle (236; Figure 2-Applicant’s 130; Figure 4) for supplying a source from the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) vaporized by the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) toward the substrate (226; not shown; [0008]), as claimed by claim 15
The lateral-type vacuum deposition apparatus of claim 15, wherein the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4) has both spaced side walls (side walls between 240,238; Figure 2) and a bottom (238; Figure 2) coupled to the side walls (side walls between 240,238; Figure 2), wherein the source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is inserted into a space defined by the side walls (side walls between 240,238; Figure 2) and the bottom (238; Figure 2), wherein the nozzle (236; Figure 2-Applicant’s 130; Figure 4) is coupled to a top portion (240; Figure 2) of each of the side walls (side walls between 240,238; Figure 2) of the heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), as claimed by claim 16
The lateral-type vacuum deposition apparatus of claim 13, wherein the selected shape includes a rectangular parallelepiped shape, as claimed by claim 20
The lateral-type vacuum deposition apparatus of claim 13, wherein the crystallized source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is produced by melting a powder state source material (214; Figure 2) to a liquid and then cooling the liquid to convert it to crystallized material, as claimed by claim 23. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Eser does not teach:
a vacuum chamber for accommodating therein a substrate (226; not shown; [0008]), wherein the substrate (226; not shown; [0008]) is disposed in one lateral end of the vacuum chamber, a source assembly (Figure 2-Applicant’s 100; Figure 1-3) disposed in an opposite lateral end to the one lateral end of the vacuum chamber – claim 13
The lateral-type vacuum deposition apparatus of claim 13, wherein the source assembly (Figure 2-Applicant’s 100; Figure 1-3) includes a plurality of source assemblies arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber, wherein  the substrate (226; not shown; [0008]) is transported in the first direction in the vacuum chamber, as claimed by claim 19
Ono also teaches a vapor deposition apparatus (Figure 5) including:

a vacuum chamber (61; Figure 5) for accommodating therein a substrate (G; Figure 5), wherein the substrate (G; Figure 5) is disposed in one lateral end of the vacuum chamber (61; Figure 5), a source assembly (66; Figure 5-Applicant’s 100; Figure 1-3) disposed in an opposite lateral end to the one lateral end of the vacuum chamber (61; Figure 5)– claim 13
The lateral-type vacuum deposition apparatus (Figure 5) of claim 13, wherein the source assembly (66; Figure 5-Applicant’s 100; Figure 1-3) includes a plurality of source assemblies (66; Figure 5-Applicant’s 100; Figure 1-3) arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber (61; Figure 5), wherein  the substrate (G; Figuire 5) is transported in the first direction in the vacuum chamber (61; Figure 5), as claimed by claim 19
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ono to replace Ono’s one or more source assemblies (66; Figure 5-Applicant’s 100; Figure 1-3) with Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3).
Motivation for Ono to replace Ono’s one or more source assemblies (66; Figure 5-Applicant’s 100; Figure 1-3) with Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) is for manufacturing photovoltaic devices as taught by Ono ([0003]).
Claim 10, 11, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eser; Erten (US 20110275196 A1) and Bosch; William Frederick (US 7802539 B2) in view of Witzman, Matthew R.  et al. (US 20010005553 A1). Eser and Bosch are discussed above. Eser does not teach a plate as claimed. As a result, Eser does not teach:
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) further comprises at least one plate (Applicant’s 140; Figure 4) placed between Eser’s source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and Eser’s nozzle (236; Figure 2-Applicant’s 130; Figure 4), wherein Eser’s plate (Applicant’s 140; Figure 4) has an opening defined therethrough, as claimed by claim 10
The source assembly (Figure 2-Applicant’s 100; Figure 1-3) of claim 6, wherein Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) further comprises a thermal-insulating plate (Applicant’s 140; Figure 4) coupled to an outer surface of Eser’s heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), as claimed by claim 11
The lateral-type vacuum deposition apparatus of claim 13, wherein Eser’s source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) has a visible light transmittance greater than or equal to about 10%, as claimed by claim 14. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The lateral-type vacuum deposition apparatus of claim 15, wherein Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) further comprises at least one plate (Applicant’s 140; Figure 4) placed between Eser’s source block (246,214; Figure 2; [0026]-sintered-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and Eser’s nozzle (236; Figure 2-Applicant’s 130; Figure 4), wherein Eser’s plate (Applicant’s 140; Figure 4) has an opening defined therethrough, as claimed by claim 17
The lateral-type vacuum deposition apparatus of claim 15, wherein Eser’s source assembly (Figure 2-Applicant’s 100; Figure 1-3) further comprises a thermal-insulating plate (Applicant’s 140; Figure 4) coupled to an outer surface of Eser’s heating chamber (250+218; Figure 2-Applicant’s 110; Figure 4), as claimed by claim 18
Witzman also teaches plural vaporizers (60; Figure 3A-C; 260a,b; Figure 11B) installed over a subtrate (406; Figure 11B) conveyor (414; Figure 11B). Witzman further teaches:
The source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) of claim 6, wherein Witzman’s source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) further comprises at least one plate (76; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) placed between Witzman’s source block (64; Figure 3A-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and Witzman’s nozzle (70; Figure 3A; 166; Figure 8-Applicant’s 130; Figure 4), wherein Witzman’s plate (76; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) has an opening (78; Figure 3A; 178, openings in 274; Figure 8) defined therethrough, as claimed by claim 10
The source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) of claim 6, wherein Witzman’s source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) further comprises a thermal-insulating plate (88; Figure 3A-Applicant’s 140; Figure 4) coupled to an outer surface of Witzman’s heating chamber (containing 82; Figure 3A-Applicant’s 110; Figure 4), as claimed by claim 11
The lateral-type vacuum deposition apparatus of claim 13, wherein Witzman’s source block (64; Figure 3A-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) has a visible light transmittance greater than or equal to about 10%, as claimed by claim 14. Applicant’s claim requirement is claim requirement of intended use in the pending apparatus claims. Applicant’s source block (Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) is a source of material to create a deposited film and is not considered as part of the structure in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The lateral-type vacuum deposition apparatus of claim 15, wherein Witzman’s source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) further comprises at least one plate (76; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) placed between Witzman’s source block (64; Figure 3A-Applicant’s 120; Figure 4; [0052]-[0053]; Applicant’s evaporant/sublimant) and Witzman’s nozzle (70; Figure 3A; 166; Figure 8-Applicant’s 130; Figure 4), wherein Witzman’s plate (76; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) has an opening (78; Figure 3A; 178, openings in 274; Figure 8) defined therethrough, as claimed by claim 17
The lateral-type vacuum deposition apparatus of claim 15, wherein Witzman’s source assembly (60; Figure 3A-C; 260a,b; Figure 11B-Applicant’s 100; Figure 1-3) further comprises a thermal-insulating plate (88; Figure 3A-Applicant’s 140; Figure 4) coupled to an outer surface of Witzman’s heating chamber (containing 82; Figure 3A-Applicant’s 110; Figure 4), as claimed by claim 18
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Ono to add Witzman’s at least one plate (76, 88; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) as taught by Witzman.
Motivation for Ono to add Witzman’s at least one plate (76, 88; Figure 3A; 176, 274; Figure 4-Applicant’s 140; Figure 4) as taught by Witzman is to “block particulate ejected from source material” as taught by Witzman ([0064]).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed April 22, 2022, with respect to the rejections of claims 1-20 under CN107151781A have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Eser; Erten (US 20110275196 A1) as demonstrated by Bosch; William Frederick (US 7802539 B2).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716